[gxziikdnwkzw000001.jpg]Exhibit 10.28

 

 

CONFIDENTIAL

 

 

March __, 2020

 

 

Re:Employment Agreement

 

Dear [Name]:


I am pleased to provide this letter agreement (the “Agreement”) providing the
terms of your employment in your role as [Title] of Proteostasis Therapeutics,
Inc. (“Proteostasis” or the “Company”).  This Agreement is effective as of the
date hereof.

1.This letter agreement outlines the terms of your employment with the
Company.  

Position and Duties.  You will serve as [title] of the Company.   In this
capacity, you will report directly to the Chief Executive Officer (“CEO”) of the
Company or their designee and will have responsibility for performing those
duties as are customary for, and consistent with, your position with Company, as
well as those duties as the CEO or their designee may from time to time
designate.  You shall use your best efforts and devote your full working time to
performing your responsibilities for the Company.  In addition, and as a
condition of your employment with the Company, on or before you execute this
Agreement, you shall execute the Company’s standard form of Employee
Confidential Information and Invention Assignment Agreement (the “CIIA”),
attached hereto as Exhibit A.  Notwithstanding the foregoing, you may serve on
other boards of directors or undertake other professional or charitable
activities if (i) they do not conflict with any of your obligations to the
Company and (ii) such activities are approved by the Board of Directors (the
“Board”) or its Executive Committee.  You may also undertake charitable
activities without the approval of the Board or its Executive Committee if
(i) they do not conflict with any of your obligations to the Company and
(ii) they do not involve a material time commitment, individually or in the
aggregate.  

2.Compensation and Benefits.

(a)Base Salary. Your base salary will be at the rate of $[insert] per year and
will be paid out on a bi-weekly basis for so long as you remain an employee of
Proteostasis.  Your base salary shall be reviewed annually by the Board or the
Compensation Committee of the Board (the “Compensation Committee”).

(b)Bonus Plan.  You will be eligible to receive an annual cash bonus pursuant to
the Company’s Senior Executive Cash Incentive Bonus Plan, as it may be amended
from time

Proteostasis Therapeutics, Inc. | 80 Guest Street, Suite 500, Fifth Floor,
Boston, MA 02135 | T: 617.225.0096

ACTIVE/86576310.2

--------------------------------------------------------------------------------

[Name]

March __, 2020

Page 2 of 35

 

 

to time, with an individual “target bonus opportunity” for purposes of such plan
of [insert]% of your base salary.  

(c)Other Benefits.  Proteostasis offers a range of fringe benefit plans,
including a 401(k) plan and medical, dental, life, and disability insurances.  
Some of these plans require that you share in the cost; some are paid for by the
Company.  Information relating to these plans has previously been made available
to you.  You will be entitled to participate in or receive benefits under the
Company’s existing and future employee benefit plans, as amended or adopted from
time to time, subject to the terms and conditions of those employee benefit
plans.  You shall be entitled to participate in all benefit plans that are made
generally available to all or most other senior executive employees of the
Company.  

(d)Vacation.  You will be entitled to up to 20 days of paid vacation in each
year, subject to the Company’s vacation policy in effect, as amended from time
to time, prorated for any portion of a calendar year of your employment.  

3.Termination.  Your employment may be terminated under the following
circumstances:

(a)Termination by the Company for Cause.  The Company may terminate your
employment at any time for Cause. For purposes of this Agreement, “Cause” shall
mean:

(a)(i) your continued failure to substantially perform the material duties and
obligations under this Agreement (for reasons other than death or Disability),
which failure, if curable within the discretion of the Company, is not cured to
the reasonable satisfaction of the Company within thirty (30) days after receipt
of written notice from the Company of such failure;

(b)(ii) your failure or refusal to comply with the policies, standards and
regulations established by the Company from time to time which failure, if
curable in the discretion of the Company, is not cured to the reasonable
satisfaction of the Company within thirty (30) days after receipt of written
notice of such failure from the Company;

(c)(iii) any act of personal dishonesty, fraud, embezzlement, misrepresentation,
or other unlawful act committed by you that benefits you at the expense of the
Company;

(d)(iv) your violation of a federal or state law or regulation applicable to the
Company’s business;

(e)(v) your violation of, or a plea of nolo contendre or guilty to, a felony
under the laws of the United States or any state;

(f)(vi) your material breach of the terms of this Agreement or the Confidential

Proteostasis Therapeutics, Inc. | 80 Guest Street, Suite 500, Fifth Floor,
Boston, MA 02135 | T: 617.225.0096

--------------------------------------------------------------------------------

[Name]

March __, 2020

Page 3 of 35

 

 

Information Agreement (defined below);  or

(g) (vii) your failure to cooperate with a bona fide internal investigation or
an investigation by regulatory or law enforcement authorities, after being
instructed by the Company to cooperate, or your willful destruction or failure
to preserve documents or other materials known to be relevant to such
investigation or the inducement of others to fail to cooperate or to produce
documents or other materials in connection with such investigation; provided
that your exercise of your constitutional right not to make self-incriminating
statements in response to inquiries by regulatory or law enforcement authorities
shall not constitute a failure to cooperate with an investigation by such
authorities.  

(b)Termination by the Company without Cause. The Company may terminate your
employment at any time without Cause.  Any termination by the Company of your
employment which does not constitute a termination for Cause or a termination
due to a determination that you are Disabled pursuant to Section 3(d) shall be
deemed a termination without Cause.

(h)Termination by You.  You may terminate your employment at any time for any
reason, including, but not limited to, Good Reason.  For purposes of this
Agreement, “Good Reason” shall mean any of the following actions taken by the
Company or a successor corporation or entity without your consent (unless such
action is taken in response to conduct by Executive that constitutes Cause):

(i)(i) material reduction of your base compensation, other than a reduction that
applies generally to all executives;

(j)(ii) material reduction in your authority, duties or responsibilities (other
than temporarily while you are physically or mentally incapacitated or as
required by applicable law); provided, however, that a change in job position
(including a change in title) shall not be deemed a “material reduction” unless
your new authority, duties or responsibilities are materially reduced from the
prior authority, duties or responsibilities; or

(k)(iii) relocation of your principal place of employment that results in an
increase in your one-way driving distance by more than fifty (50) miles from
your then current principal residence.  

provided that with respect to clause (ii), a suspension of any or all of your
duties or responsibilities by the Company during an investigation that is
initiated pursuant to a direction by the Board shall not constitute the
occurrence of a Good Reason Condition or a breach of this Agreement; provided
that your base salary, bonus eligibility and fringe benefit entitlements
continue during the period of such suspension.  

Proteostasis Therapeutics, Inc. | 80 Guest Street, Suite 500, Fifth Floor,
Boston, MA 02135 | T: 617.225.0096

--------------------------------------------------------------------------------

[Name]

March __, 2020

Page 4 of 35

 

 

(l)In order to resign for Good Reason, you must provide written notice of the
event giving rise to Good Reason to the Board of Directors within thirty (30)
days after the condition arises (which notice shall specify in reasonable detail
the circumstances constituting Good Reason), allow the Company thirty (30) days
to cure such condition, and if the Company fails to cure the condition within
such period, your resignation from all positions you then hold with the Company
must be effective not later than thirty (30) days after the end of the Company’s
cure period.

(c)Death.  Your employment shall terminate upon your death, in which event the
“Date of Termination” as defined below shall be the date of death.

(d)Disability.  The Company may terminate your employment if you are
Disabled.  You shall be considered to be “Disabled” if you are unable to perform
the essential functions of your then existing position or positions under this
Agreement (or are expected, based on a reasonable degree of medical certainty,
to be unable to perform such functions) with or without reasonable accommodation
for a period of 180 days (which need not be consecutive) in any twelve (12)
month period.  If any question shall arise as to whether during any period you
are Disabled, you may, and at the request of the Company shall, submit to the
Company a certification in reasonable detail by a physician selected by the
Company to whom you or your guardian has no reasonable objection as to whether
you are Disabled and how long any inability to perform essential functions is
expected to continue.  Such certification shall, for the purposes of this
Agreement, be conclusive of the issue.  You shall cooperate with any reasonable
request of the physician in connection with such certification.  If such
question shall arise and you fail to submit such certification, the Company’s
determination of such issue shall be binding on you.  Any determination that you
are Disabled and any termination of employment pursuant to this Section 3(d)
must be made by vote of the Board.  Nothing in this Section 3(d) shall be
construed to waive your rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.  

(e)Notice of Termination.  Any termination of your employment by the Company or
any such termination by you shall be communicated by written Notice of
Termination to the other party. A “Notice of Termination” shall indicate the
specific termination provision in this Agreement relied upon.

(f)Date of Termination. “Date of Termination” shall mean:

(i)if your employment is terminated by the Company with or without Cause or due
to a determination that you are Disabled, the date on which a Notice of
Termination is given or such later effective date of termination (not to exceed
30 days after such Notice of Termination is given) as may be specified by the
Company in such Notice of Termination;

Proteostasis Therapeutics, Inc. | 80 Guest Street, Suite 500, Fifth Floor,
Boston, MA 02135 | T: 617.225.0096

--------------------------------------------------------------------------------

[Name]

March __, 2020

Page 5 of 35

 

 

(ii)if your employment is terminated by you with or without Good Reason, 30 days
after the date on which a Notice of Termination is given.

Notwithstanding the foregoing, in the event that you give a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement; provided that the Company pays you your
base salary for the period of such acceleration.  

4.Compensation upon Termination.

(a)Termination Generally. If your employment with the Company is terminated for
any reason, the Company shall pay or provide to you (or your authorized
representative or estate) any earned but unpaid salary and bonus, if any, unpaid
expense reimbursements, accrued but unused vacation, and any vested benefits you
may have under any employee benefit plan of the Company (the “Accrued Benefit”)
on or before the time required by law, but in no event more than 30 days after
your Date of Termination.

(b)Certain Terminations of Employment.  If your employment is terminated by the
Company for Cause or because you are Disabled, if you terminate your employment
without Good Reason or if your employment ends because of your death, then the
Company shall pay your Accrued Benefit through the Date of Termination and,
except for the payment of the Accrued Benefit, your compensation, benefits, and
stock option vesting shall cease as of the Date of Termination.  

(c)Termination by the Company without Cause or by You with Good Reason.  If your
employment is terminated by the Company without Cause or by you for Good Reason,
in either case at any time prior to the occurrence of a Change in Control or at
any time after the twelve (12) month anniversary following a Change in Control
(hereinafter defined), then, in addition to the Accrued Benefit, you will be
entitled to the following payments, benefits and other terms, subject to the
separation agreement and release requirement below:

(i)The Company shall pay you severance pay in the form of continuation of your
base salary for the six (6) month period immediately following the Date of
Termination (such severance pay being “Severance Pay;” such period being the
“Severance Period”), if you continue to comply with the terms of this Agreement,
the CIIA, and sign and do not revoke the Separation Agreement and Release of
known and unknown claims in the form provided by the Company (including
non-disparagement, non-competition, non-solicitation, and cooperation
provisions) (the “Separation Agreement” and the “Release”, attached hereto as
Exhibit B) and provided that such Release becomes effective and irrevocable no
later than sixty (60) days following the termination date or such earlier date
required by the release (such deadline, the “Release Deadline”).  If the Release
does not become effective by the Release Deadline, you will

Proteostasis Therapeutics, Inc. | 80 Guest Street, Suite 500, Fifth Floor,
Boston, MA 02135 | T: 617.225.0096

--------------------------------------------------------------------------------

[Name]

March __, 2020

Page 6 of 35

 

 

forfeit any rights to severance or benefits under this Section 4 or elsewhere in
this Agreement.  Any Severance Pay or other benefits under this Agreement that
would be considered deferred compensation (as described in Section 6, below)
will be paid on, or, in the case of installments, will not commence until, the
sixtieth (60th) day following your separation from service, or, if later, such
time as required by Section 6.  Except as required by Section 6, any installment
payments that would have been made to you during the sixty (60) day period
immediately following your separation from service but for the preceding
sentence will be paid to you on the sixtieth (60th) day following your
separation from service and the remaining payments will be made as provided in
this Agreement, unless subject to the 6-month payment delay described
herein.  Any severance payments under this Agreement that would not be
considered deferred compensation will be paid on, or, in the case of
installments, will not commence until, the first payroll date that occurs on or
after the date the Release becomes effective and any installment payments that
would have been made to you during the period prior to the date the Release
becomes effective following your separation from service but for the preceding
sentence will be paid to you on the first payroll date that occurs on or after
the date the Release becomes effective.  Notwithstanding the foregoing, this
Section 4 shall not limit your ability to obtain expense reimbursements under
Section 7 or any other compensation or benefits otherwise required by law or in
accordance with written Company plans or policies, as then in effect.

(ii)If you were participating in the Company’s group health plans immediately
prior to the Date of Termination and elect COBRA health continuation, the
Company shall pay a monthly cash payment through the end of the Severance
Period, the end of your COBRA health continuation period or your eligibility for
group medical care coverage through subsequent employment, whichever occurs
earliest, in an amount equal to the monthly employer contribution that the
Company would have made to provide health insurance to you if you had remained
employed by the Company (the “Health Benefit;” together with the Severance Pay,
the “Severance Benefits”).  The Company shall make such monthly cash payment
directly to the applicable insurer(s) along with the regular employee
contributions, which employee contributions the Company may withhold from the
Severance Pay; provided that if the Company determines that its payment of the
Health Benefit is taxable income to you, it may pay such amount directly to you
subject to applicable tax-related deductions and withholdings.  

(iii)If you continue to comply with the terms of this Agreement, the CIIA, and
you sign and do not revoke the Separation Agreement and Release, and provided
that such Release becomes effective and irrevocable no later than the Release
Deadline, any outstanding equity grants that are subject to vesting based only
on the passage of time in service will vest with respect to that number of
shares which would have vested if you had continued in employment with the
Company for a period of six (6)

Proteostasis Therapeutics, Inc. | 80 Guest Street, Suite 500, Fifth Floor,
Boston, MA 02135 | T: 617.225.0096

--------------------------------------------------------------------------------

[Name]

March __, 2020

Page 7 of 35

 

 

months following the Date of Termination in accordance with any such equity
grant’s vesting schedule.  The shares representing the difference between the
number of shares that are vested on the Date of Termination and the number which
would have vested if you had continued in employment with the Company for a
period of six (6) months following the Date of Termination in accordance with
any such equity grant’s vesting schedule are referred to as the “Additional
Shares.”  Any termination or forfeiture of the Additional Shares that would
otherwise occur on the Date of Termination in the absence of this Agreement will
be delayed until the Release Deadline and will only occur if the Company has
timely tendered a Separation Agreement and Release but such Separation Agreement
and Release has not become fully executed and effective.  You shall have 90 days
from the Date of Termination to exercise vested equity grants (but in no event
later than the applicable expiration date).

(iv)In addition, and subject to the remainder of this Section 4, in the event
that your employment is terminated by the Company for Good Reason, Section 6
(entitled “Non-Compete Provision”) of the CIIA  shall be amended by replacing
“one (1) year period” with “six (6) month period” (the “CIIA Amendment”).  Any
severance payments contemplated by Section 4 above are conditional on you: (i)
continuing to comply with the terms of this Agreement and the CIIA; and (ii)
signing and not revoking the Separation Agreement.  

(d)Mitigation.  If at any time during Severance Period you obtain employment in
any capacity that entitles you to aggregate cash compensation equal to or
greater than the aggregate amount of the Severance Pay, the Company shall
discontinue payment of the Severance Pay.  Further, if at any time during the
Severance Period you obtain employment in any capacity that entitles you to
aggregate cash compensation less than the aggregate amount of the Severance Pay,
then the Company shall reduce the remaining balance of the Severance Benefits by
the difference between such aggregate cash compensation and the aggregate amount
of the Severance Pay.  You agree to notify the Company promptly if you obtain
employment with another employer.  You also agree to respond promptly and fully
to any reasonable requests for information by the Company concerning your
employment status and aggregate cash compensation.  If the Company pays any
amount of Severance Pay as a result of your failure to respond promptly or fully
to any such request, you shall reimburse the Company for all such overpaid
Severance Pay.  

(e)No Offset.  In the event of termination of your employment, you will be under
no obligation to seek other employment and, except to the extent otherwise
expressly provided elsewhere in this Agreement, there shall be no offset against
amounts due to you on account of any remuneration or benefits provided by any
subsequent employment you may obtain.  If you engage in a material breach of
your obligations under this Agreement or a breach of the CIIA, the Company may
cease providing any Severance Benefits or CIC Severance Benefits (as defined
below) that would otherwise be due to you.  Except to the extent set forth above
or

Proteostasis Therapeutics, Inc. | 80 Guest Street, Suite 500, Fifth Floor,
Boston, MA 02135 | T: 617.225.0096

--------------------------------------------------------------------------------

[Name]

March __, 2020

Page 8 of 35

 

 

otherwise expressly provided elsewhere in this Agreement, the Company’s
obligation to make any payment pursuant to, and otherwise to perform its
obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Company may have against you for any
reason.

5.Change in Control Provisions. The provisions of this Section 5 set forth your
rights and obligations upon the occurrence of a Change in Control of the
Company.  These provisions are intended to assure and encourage in advance your
continued attention and dedication to your assigned duties and your objectivity
during the pendency and after the occurrence of any such event.   These
provisions shall apply in lieu of, and expressly supersede, the Severance
Benefits set forth in Section 4 (other than the mitigation provision in Section
4(d), which shall also apply to the CIC Severance Benefits under this Section 5
to the same extent that Severance Benefits are subject to mitigation under
Section 4) and Section 4(c)(iii) if a termination of your employment occurs
within 12 months after the occurrence of a Change in Control.

(a)Termination of Employment without Cause or for Good Reason Following a Change
in Control. If within 12 months after a Change in Control, your employment is
terminated by the Company without Cause or by you for Good Reason, then, in
addition to the Accrued Benefit, you will be entitled to the following payments,
benefits and other terms, subject to the Separation Agreement and Release
requirement below:

(i)The Company shall pay you severance pay in the form of continuation of your
base salary for the six (6) months period immediately following the Date of
Termination (such severance pay being “CIC Severance Pay;” such period being the
“CIC Severance Period”) in accordance with the Company’s payroll practice, if
you continue to abide by this Agreement, the CIIA, and you sign and do not
revoke the Separation Agreement and Release and provided that such Release
becomes effective and irrevocable by the Release Deadline, with the first
payment to include a payment for all amounts delayed due to the 60-day
period.  If the Release does not become effective by the Release Deadline, you
will forfeit any rights to severance or benefits under this Section 4 or
elsewhere in this Agreement.  Any CIC Severance Pay or other benefits under this
Agreement that would be considered deferred compensation (as described in
Section 6, below)  will be paid on, or, in the case of installments, will not
commence until, the sixtieth (60th) day following your separation from service,
or, if later, such time as required by Section 6.  Except as required by Section
6, any installment payments that would have been made to you during the sixty
(60) day period immediately following your separation from service but for the
preceding sentence will be paid to you on the sixtieth (60th) day following your
separation from service and the remaining payments will be made as provided in
this Agreement, unless subject to the 6-month payment delay described
herein.  Any severance payments under this Agreement that would not be
considered deferred compensation will be paid on, or, in the case of
installments, will not commence until, the first payroll date that occurs on or
after the date the Release

Proteostasis Therapeutics, Inc. | 80 Guest Street, Suite 500, Fifth Floor,
Boston, MA 02135 | T: 617.225.0096

--------------------------------------------------------------------------------

[Name]

March __, 2020

Page 9 of 35

 

 

becomes effective and any installment payments that would have been made to you
during the period prior to the date the Release becomes effective following your
separation from service but for the preceding sentence will be paid to you on
the first payroll date that occurs on or after the date the Release becomes
effective.  Notwithstanding the foregoing, this Section 5 shall not limit your
ability to obtain expense reimbursements under Section 7 or any other
compensation or benefits otherwise required by law or in accordance with written
Company plans or policies, as then in effect.

(ii)If you were participating in the Company’s group health plans immediately
prior to the Date of Termination and elect COBRA health continuation, the
Company shall pay you a monthly cash payment through the end of the CIC
Severance Period, the end of your COBRA health continuation period or your
eligibility for group medical care coverage through subsequent employment,
whichever occurs earliest, in an amount equal to the monthly employer
contribution that the Company would have made to provide health insurance to you
if you had remained employed by the Company (the “CIC Health Benefit” together
with that CIC Severance Pay, the “CIC Severance Benefits”).  The Company shall
make such monthly cash payment directly to the applicable insurer(s) along with
the regular employee contributions, which it may withhold from the CIC Severance
Pay; provided that if the Company determines that its payment of the CIC Health
Benefit is taxable income to you, it may pay such amount directly to you subject
to applicable tax-related deductions and withholdings.  

(iii)If you continue to abide by this Agreement, the CIIA, and you sign and do
not revoke the Separation Agreement and Release and provided that such Release
becomes effective and irrevocable by the Release Deadline, 100% of your then
outstanding unvested equity that is subject to vesting based only on the passage
of time in service shall immediately vest and become fully exercisable and not
subject to forfeiture.  Any termination or forfeiture of the unvested portion of
such equity grant that would otherwise occur on the Date of Termination in
absence of this Agreement will be delayed until the Release Deadline and will
only occur if the Company has timely tendered a Separation Agreement and Release
but such Separation Agreement and Release has not become fully executed and
effective.  You shall have 90 days from the Date of Termination to exercise
vested equity grants (but in no event later than the applicable expiration
date). In addition, and subject to the remainder of this Section 5(a), if within
12 months after a Change in Control your employment is terminated by the Company
without Cause or by you for Good Reason, the CIIA Amendment shall apply.  The
Company shall have the option to condition the CIC Severance Benefits, the
vesting pursuant to Section 5(c)(iii) and the CIIA Amendment on your timely
execution and non-revocation of a Separation Agreement and Release.  To exercise
such option, the Company must tender a Separation Agreement and Release to you
no later than five (5) days after the termination of your employment.  

Proteostasis Therapeutics, Inc. | 80 Guest Street, Suite 500, Fifth Floor,
Boston, MA 02135 | T: 617.225.0096

--------------------------------------------------------------------------------

[Name]

March __, 2020

Page 10 of 35

 

 

(b)Additional Limitation.

(i)Anything in this Agreement to the contrary notwithstanding, in the event that
the amount of any compensation, payment or distribution by the Company to or for
the benefit of you, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, calculated in a manner
consistent with Section 280G of the Code and the applicable regulations
thereunder (the “Aggregate Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, then the Aggregate Payments shall be
reduced (but not below zero) so that the sum of all of the Aggregate Payments
shall be $1.00 less than the amount at which you become subject to the excise
tax imposed by Section 4999 of the Code; provided that such reduction shall only
occur if it would result in you receiving a higher After Tax Amount (as defined
below) than you would receive if the Aggregate Payments were not subject to such
reduction.  In such event, the Aggregate Payments shall be reduced in the
following order, in each case, in reverse chronological order beginning with the
Aggregate Payments that are to be paid the furthest in time from consummation of
the transaction that is subject to Section 280G of the Code:  (A) cash payments
not subject to Section 409A of the Code; (B) cash payments subject to Section
409A of the Code; (C) equity-based payments and acceleration; and (D) non-cash
forms of benefits; provided that in the case of all the foregoing Aggregate
Payments all amounts or payments that are not subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced before any amounts that
are subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c).

(ii)For purposes of this Section 5(b), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on you as a result of your receipt of the Aggregate
Payments.  For purposes of determining the After Tax Amount, you shall be deemed
to pay federal income taxes at the highest marginal rate of federal income
taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in each applicable state and locality, net
of the maximum reduction in federal income taxes which could be obtained from
deduction of such state and local taxes.

(iii)The determination as to whether a reduction in the Aggregate Payments shall
be made pursuant to Section 5(b)(i) shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and you within
fifteen (15) business days of the Date of Termination, if applicable, or at such
earlier time as is reasonably requested by the Company or you.  Any
determination by the Accounting Firm shall be binding upon the Company and you.

Proteostasis Therapeutics, Inc. | 80 Guest Street, Suite 500, Fifth Floor,
Boston, MA 02135 | T: 617.225.0096

--------------------------------------------------------------------------------

[Name]

March __, 2020

Page 11 of 35

 

 

(c)Definition of Change in Control. For purposes of this Agreement, “Change in
Control” shall mean any of the following:

(i)any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, is or shall
become the “beneficial owner” (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities,
other than as a result of the acquisition of newly issued shares of capital
stock of the Company pursuant to any financing transaction by the Company or
otherwise; or

(ii)the consummation of (A) any consolidation or merger of the Company where the
stockholders of the Company, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly,
shares representing in the aggregate more than 50% of the voting shares of the
company issuing cash or securities in the consolidation or merger (or of its
ultimate parent corporation, if any), or (B) any sale or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company (other
than in connection with the wind-up, liquidation or dissolution of the Company);

provided, however, that any public offering or any other capital raising event
of the Company, public or private, or a merger effected solely to change the
Company’s domicile shall not constitute a Change in Control.

6.Section 409A Compliance.  Each payment pursuant to the terms of this Agreement
shall be considered a separate payment for purposes of Section 409A.  A
termination of employment shall not be deemed to have occurred for purposes of
any provision of this Agreement providing for the payment of any amount or
benefit upon or following a termination of employment unless such termination is
also a “separation from service” within the meaning of Internal Revenue Code
Section 409A (“Section 409A”) and, for purposes of this Agreement, references to
a “termination,” “termination of employment” or like terms shall mean
“separation from service.” Notwithstanding anything to the contrary in this
Agreement, if you are a “specified employee” (within the meaning of
Section 409A) on the date of your separation from service, then any payments or
benefits that otherwise would be payable pursuant to the terms of this Agreement
within the first 6 months following your separation from service (the “409A
Suspension Period”), shall instead be paid in a lump sum within 14 days after
the end of the 6-

Proteostasis Therapeutics, Inc. | 80 Guest Street, Suite 500, Fifth Floor,
Boston, MA 02135 | T: 617.225.0096

--------------------------------------------------------------------------------

[Name]

March __, 2020

Page 12 of 35

 

 

month period following your separation from service, or your death, if sooner,
but only to the extent that such payments or benefits provide for the “deferral
of compensation” within the meaning of Section 409A, after application of the
exemptions provided in Sections 1.409A-1(b)(4) and
1.409A-1(b)(9)(ii)-(v) thereof. After the 409A Suspension Period, you will
receive any remaining payments and benefits due in accordance with the terms of
this Agreement (as if there had not been any suspension beforehand).  The
Company will cooperate with you in making any amendments to this Agreement that
you reasonably request to avoid the imposition of taxes or penalties under
Section 409A of the Code provided that such changes do not provide you with
additional benefits (other than de minimis benefits) under this terms of this
Agreement.

7.Litigation and Regulatory Cooperation.  During and after your employment, you
shall cooperate fully with the Company in the defense or prosecution of any
claims or actions now in existence or which may be brought in the future against
or on behalf of the Company which relate to events or occurrences that
transpired while you were employed by the Company (“Cooperation Services”);
provided that for all time in excess of ten (10) hours that you reasonably
expend in providing Cooperation Services after the end of the Severance Period
or CIC Severance Period (as applicable) or after the Date of Termination in the
event that you are not entitled to the Severance Benefits or the CIC Severance
Benefits, the Company shall compensate you at an hourly rate equal to your final
base salary rate divided by 2,080; provided further that your right to such
compensation shall not apply to time spent in activities that could have been
compelled pursuant to a subpoena, including testimony and related attendance at
depositions, hearings or trials and time spent waiting to engage in such
activities.  Your full cooperation in connection with such claims or actions
shall include, but not be limited to, being available to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the Company
at mutually convenient times.  During and after your employment, you also shall
cooperate fully with the Company in connection with any investigation or review
of any federal, state or local regulatory authority as any such investigation or
review relates to events or occurrences that transpired while you were employed
by the Company.  The Company shall reimburse you for any reasonable
out‑of‑pocket expenses incurred in connection with your performance of
obligations pursuant to this Section 7.

8.Arbitration of Disputes.  Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of your
employment or the termination of that employment (including, without limitation,
any claims of unlawful employment discrimination under M.G.L. c. 151B whether
based on age or otherwise and any other claim based on a statute, including a
statutory claim for wages under the Massachusetts Wage Act, as well as
contractual and common law claims) shall, to the fullest extent permitted by
law, be settled by arbitration in any forum and form agreed upon by the parties
or, in the absence of such an agreement, under the auspices of the American
Arbitration Association (“AAA”) in Boston, Massachusetts in accordance with the
Employment Arbitration Rules of the AAA, including, but not limited to, the
rules and procedures applicable to the selection of arbitrators.  In the event
that any person or entity other than you or the Company may be a party with
regard

Proteostasis Therapeutics, Inc. | 80 Guest Street, Suite 500, Fifth Floor,
Boston, MA 02135 | T: 617.225.0096

--------------------------------------------------------------------------------

[Name]

March __, 2020

Page 13 of 35

 

 

to any such controversy or claim, such controversy or claim shall be submitted
to arbitration subject to such other person or entity’s agreement.  Judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  This Section 8 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 8 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 8.  The prevailing party in
any arbitration proceeding pursuant to this Section 8 shall be entitled to
recover such party’s reasonable attorneys’ fees and costs from the
non-prevailing party.

9.Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 8 of this Agreement, you and the Company
hereby consent to the jurisdiction of the state and federal courts of the
Commonwealth of Massachusetts.  The prevailing party in any court action
pursuant to this Section 9 shall be entitled to recover such party’s reasonable
attorneys’ fees and costs from the non-prevailing party.

10.Your Successors.  The terms of this Agreement will inure to the benefit of
and be enforceable by your personal representatives, executors, administrators,
heirs, distributees, devisees and legatees.  In the event of your death prior to
the completion by the Company of all payments due hereunder, the Company shall
continue such payments to any beneficiary designated in writing to the Company
prior to your death (or to your estate, if you do not make such
designation).  This Agreement shall be binding upon you and your successors,
permitted assigns, personal representatives, executors, administrators, heirs,
distributees, devisees and legatees.  Except to the extent contemplated under
this Section 10, you may not assign this Agreement nor any of your rights or
obligations under this Agreement, whether voluntarily, by operation of law or
otherwise, without the prior written consent of the Company.

11.Governing Law. The terms of this Agreement shall be construed under and be
governed in all respects by the laws of the Commonwealth of Massachusetts
without giving effect to the conflict of laws principles of such state.

12.Binding Effect on Company and Successors. This Agreement shall inure to the
benefit of, and be binding upon, the Company and its successors and permitted
assigns.   Without your prior written consent, the Company may not assign this
Agreement, nor any of its rights or obligations under this Agreement, whether
voluntarily, by operation of law or otherwise, except (a) to a controlled
affiliate of the Company and (b) to a successor or acquirer of the Company in
connection with a Change in Control.

13.Integration.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof.

Proteostasis Therapeutics, Inc. | 80 Guest Street, Suite 500, Fifth Floor,
Boston, MA 02135 | T: 617.225.0096

--------------------------------------------------------------------------------

[Name]

March __, 2020

Page 14 of 35

 

 

14.Miscellaneous Provisions.

(a)You shall observe and perform all of your obligations under the CIIA.  

(b)You affirm that at the time you are initially hired by the Company, you shall
complete, as required by law, the Employment Eligibility Verification Form, IRCA
I-9.

Please indicate your acceptance of this Agreement by signing one copy of this
letter and returning it so that I receive it no later than one week from date
sent, after which date the offer of this Agreement will expire if not accepted.

 

I am enthusiastic about your employment with Proteostasis.  I believe that your
contribution will play an important role in helping accelerate the development
of Proteostasis into a profitable and growing company. Please feel free to
contact me if you have any questions.

 

Sincerely:

 

 

 

____________________________________________________________________

Meenu ChhabraDate

President & Chief Executive Officer

 

Agreed to and accepted by:

 

 

 

______________________________________________________________________

[Name]Date

Proteostasis Therapeutics, Inc. | 80 Guest Street, Suite 500, Fifth Floor,
Boston, MA 02135 | T: 617.225.0096

--------------------------------------------------------------------------------

For Massachusetts Employees

EXHIBIT A

 

 

PROTEOSTASIS THERAPEUTICS, INC.

EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT

In consideration of my employment or continued employment by Proteostasis
Therapeutics, Inc., its subsidiaries, parents, affiliates, successors and
assigns (together “Company”), and the compensation paid to me now and during my
employment with Company, and the Company’s agreement to provide me with access
to its Confidential Information (as defined below), I hereby enter into this
Employee Confidential Information and Invention Assignment Agreement (the
“Agreement”) and agree as follows:

 

1.Confidential Information Protections.

1.1Recognition of Company’s Rights; Nondisclosure.  I understand and acknowledge
that my employment by Company creates a relationship of confidence and trust
with respect to Company’s Confidential Information (as defined below) and that
Company has a protectable interest therein. At all times during and after my
employment, I will hold in confidence and will not disclose, use, lecture upon,
or publish any of Company’s Confidential Information, except as such disclosure,
use or publication may be required in connection with my work for Company, or
unless an officer of Company expressly authorizes such disclosure.  I will
obtain Company’s written approval before publishing or submitting for
publication any material (written, oral, or otherwise) that discloses and/or
incorporates any Confidential Information.  I hereby assign to Company any
rights I may have or acquire in such Confidential Information and recognize that
all Confidential Information will be the sole and exclusive property of Company
and its assigns.  I will take all reasonable precautions to prevent the
inadvertent accidental disclosure of Confidential Information.  Notwithstanding
the foregoing, pursuant to 18 U.S.C. Section 1833(b), I will not be held
criminally or civilly liable under any Federal or State trade secret law for the
disclosure of a trade secret that: (1) is made in confidence to a Federal,
State, or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law; or (2) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.

1.2Confidential Information.  The term “Confidential Information” means any and
all confidential knowledge, data or information of Company.  By way of
illustration but not limitation, “Confidential Information” includes (a) trade
secrets, inventions, mask

works, ideas, processes, formulas, software in source or object code, data,
programs, other works of authorship, know-how, improvements, discoveries,
developments, designs and techniques and any other proprietary technology and
all Intellectual Property Rights (as defined below) therein (collectively,
“Inventions”); (b) information regarding research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, margins, discounts, credit terms,
pricing and billing policies, quoting procedures, methods of obtaining business,
forecasts, future plans and potential strategies, financial projections and
business strategies, operational plans, financing and capital-raising plans,
activities and agreements, internal services and operational manuals, methods of
conducting Company business, suppliers and supplier information, and purchasing;
(c) information regarding customers and potential customers of Company,
including customer lists, names, representatives, their needs or desires with
respect to the types of products or services offered by Company, proposals,
bids, contracts and their contents and parties, the type and quantity of
products and services provided or sought to be provided to customers and
potential customers of Company and other non-public information relating to
customers and potential customers; (d) information regarding any of Company’s
business partners and their services, including names, representatives,
proposals, bids, contracts and their contents and parties, the type and quantity
of products and services received by Company, and other non-public information
relating to business partners; (e) information regarding personnel, employee
lists, compensation, and employee skills; and (f) any other non-public
information which a competitor of Company could use to the competitive
disadvantage of Company.  Notwithstanding the foregoing, it is understood that,
at all such times, I am free to use information which was known to me prior to
my employment with Company or which is generally known in the trade or industry
through no breach of this

Employee Confidential Information and Inventions Assignment Agreement

Page 1

--------------------------------------------------------------------------------

For Massachusetts Employees



Agreement or other act or omission by me.  Notwithstanding the foregoing or
anything to the contrary in this Agreement or any other agreement between the
Company and me, nothing in this Agreement will limit my right to discuss my
employment or report possible violations of law or regulation with the Equal
Employment Opportunity Commission, United States Department of Labor, the
National Labor Relations Board, the Securities and Exchange Commission, or other
federal government agency or similar state or local agency or to discuss the
terms and conditions of my employment with others to the extent expressly
permitted by Section 7 of the National Labor Relations Act or to the extent that
such disclosure is protected under the applicable provisions of law or
regulation, including but not limited to “whistleblower” statutes or other
similar provisions that protect such disclosure.

1.3Third Party Information.  I understand, in addition, that Company has
received and in the future will receive from third parties their confidential
and/or proprietary knowledge, data or information (“Third Party Information”)
subject to a duty on Company’s part to maintain the confidentiality of such
information and to use it only for certain limited purposes.  During the term of
my employment and thereafter, I will hold Third Party Information in confidence
and will not disclose to anyone (other than Company personnel who need to know
such information in connection with their work for Company) or use, except in
connection with my work for Company, Third Party Information or unless expressly
authorized by an officer of Company in writing.

1.4Term of Nondisclosure Restrictions.  I understand that Confidential
Information and Third Party Information is never to be used or disclosed by me,
as provided in this Section .  If a temporal limitation on my obligation not to
use or disclose such information is required under applicable law, and the
Agreement or its restriction(s) cannot otherwise be enforced, I agree and
Company agrees that the two year period after the date my employment ends will
be the temporal limitation relevant to the contested restriction; provided,
however, that this sentence will not apply to trade secrets protected without
temporal limitation under applicable law.

1.5No Improper Use of Information of Prior Employers and Others.  During my
employment by Company, I will not improperly use or disclose confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of Company any unpublished documents or any property belonging to any
former employer or any other

person to whom I have an obligation of confidentiality unless consented to in
writing by that former employer or person.

2.Assignments of Inventions.

2.1Definitions.  As used in this Agreement, the term “Intellectual Property
Rights” means all trade secrets, Copyrights, trademarks, mask work rights,
patents and other intellectual property rights recognized by the laws of any
jurisdiction or country; the term “Copyright” means the exclusive legal right to
reproduce, perform, display, distribute and make derivative works of a work of
authorship (as a literary, musical, or artistic work) recognized by the laws of
any jurisdiction or country; and the term “Moral Rights” means all paternity,
integrity, disclosure, withdrawal, special and any other similar rights
recognized by the laws of any jurisdiction or country.

2.2Excluded Inventions and Other Inventions.  Attached hereto as Exhibit A is a
list describing all existing Inventions, if any, (a) that are owned by me or in
which I have an interest and were made or acquired by me prior to my date of
first employment by Company, (b) that may relate to Company’s business or actual
or demonstrably anticipated research or development, and (c) that are not to be
assigned to Company (“Excluded Inventions”).  If no such list is attached, I
represent and agree that it is because I have no Excluded Inventions.  For
purposes of this Agreement, “Other Inventions” means Inventions in which I have
or may have an interest, as of the commencement of my employment or thereafter,
other than Company Inventions (as defined below) and Excluded Inventions.  I
acknowledge and agree that if I use any Excluded Inventions or any Other
Inventions in the scope of my employment, or if I include any Excluded
Inventions or Other Inventions in any product or service of Company, or if my
rights in any Excluded Inventions or Other Inventions may block or interfere
with, or may otherwise be required for, the exercise by Company of any rights
assigned to Company under this Agreement, I will immediately so notify Company
in writing.  Unless Company and I agree otherwise in writing as to particular
Excluded Inventions or Other Inventions, I hereby grant to Company, in such
circumstances (whether or not I give Company notice as required above), a
non-exclusive, perpetual, transferable, fully-paid and royalty-free, irrevocable
and worldwide license, with rights to sublicense through multiple levels of
sublicensees, to reproduce, make derivative works of, distribute, publicly
perform, and publicly display in any form or medium, whether now known or later
developed, make, have made, use, sell, import, offer for sale, and exercise any
and all present or future rights in, such Excluded Inventions and

Employee Confidential Information and Inventions Assignment Agreement

Page 2

--------------------------------------------------------------------------------

 



Other Inventions.  To the extent that any third parties have rights in any such
Other Inventions, I hereby represent and warrant that such third party or
parties have validly and irrevocably granted to me the right to grant the
license stated above.

2.3Assignment of Company Inventions.  Inventions assigned to Company or to a
third party as directed by Company pursuant to Section 2.6 are referred to in
this Agreement as “Company Inventions.”  Subject to Section 2.4 and except for
Excluded Inventions set forth in Exhibit A and Other Inventions, I hereby assign
to Company all my right, title, and interest in and to any and all Inventions
(and all Intellectual Property Rights with respect thereto) made, conceived,
reduced to practice, or learned by me, either alone or with others, during the
period of my employment by Company.  To the extent required by applicable
Copyright laws, I agree to assign in the future (when any copyrightable
Inventions are first fixed in a tangible medium of expression) my Copyright
rights in and to such Inventions.  Any assignment of Company Inventions (and all
Intellectual Property Rights with respect thereto) hereunder includes an
assignment of all Moral Rights.  To the extent such Moral Rights cannot be
assigned to Company and to the extent the following is allowed by the laws in
any country where Moral Rights exist, I hereby unconditionally and irrevocably
waive the enforcement of such Moral Rights, and all claims and causes of action
of any kind against Company or related to Company’s customers, with respect to
such rights.  I further acknowledge and agree that neither my
successors-in-interest nor legal heirs retain any Moral Rights in any Company
Inventions (and any Intellectual Property Rights with respect thereto).

2.4Unassigned or Nonassignable Inventions.  I recognize that this Agreement will
not be deemed to require assignment of any Invention that I developed entirely
on my own time without using the Company’s equipment, supplies, facilities,
trade secrets, or Confidential Information, except for those Inventions that
either (i) relate to the Company’s actual or anticipated business, research or
development, or (ii) result from or are connected with work performed by me for
the Company.  In addition, this Agreement does not apply to any Invention which
qualifies fully for protection from assignment to the Company under any
specifically applicable state law, regulation, rule or public policy (“Specific
Inventions Law”).

2.5Obligation to Keep Company Informed.  During the period of my employment, I
will promptly and fully disclose to Company in writing all

Inventions authored, conceived, or reduced to practice by me, either alone or
jointly with others.  At the time of each such disclosure, I will advise Company
in writing of any Inventions that I believe fully qualify for protection under
the provisions of the Specific Inventions Law; and I will at that time provide
to Company in writing all evidence necessary to substantiate that
belief.  Company will keep in confidence and will not use for any purpose or
disclose to third parties without my consent any confidential information
disclosed in writing to Company pursuant to this Agreement relating to
Inventions that qualify fully for protection under the Specific Inventions
Law.  I will preserve the confidentiality of any Invention that does not fully
qualify for protection under the Specific Inventions Law.

2.6Government or Third Party.  I agree that, as directed by Company, I will
assign to a third party, including without limitation the United States, all my
right, title, and interest in and to any particular Company Invention.  

2.7Ownership of Work Product.

(a)I acknowledge that all original works of authorship which are made by me
(solely or jointly with others) within the scope of my employment and which are
protectable by Copyright are “works made for hire,” pursuant to United States
Copyright Act (17 U.S.C., Section 101).

(b)I agree that Company will exclusively own all work product that is made by me
(solely or jointly with others) within the scope of my employment, and I hereby
irrevocably and unconditionally assign to Company all right, title, and interest
worldwide in and to such work product. I understand and agree that I have no
right to publish on, submit for publishing, or use for any publication any work
product protected by this Section, except as necessary to perform services for
Company.

2.8Enforcement of Intellectual Property Rights and Assistance.  I will assist
Company in every proper way to obtain, and from time to time enforce, United
States and foreign Intellectual Property Rights and Moral Rights relating to
Company Inventions in any and all countries.  To that end I will execute, verify
and deliver such documents and perform such other acts (including appearances as
a witness) as Company may reasonably request for use in applying for, obtaining,
perfecting, evidencing, sustaining and enforcing such Intellectual Property
Rights and the assignment thereof.  In addition, I will execute, verify and
deliver assignments of such Intellectual Property Rights to Company or its
designee,

Employee Confidential Information and Inventions Assignment Agreement

Page 3

--------------------------------------------------------------------------------

 



including the United States or any third party designated by Company.  My
obligation to assist Company with respect to Intellectual Property Rights
relating to such Company Inventions in any and all countries will continue
beyond the termination of my employment, but Company will compensate me at a
reasonable rate after my termination for the time actually spent by me at
Company’s request on such assistance.  In the event Company is unable for any
reason, after reasonable effort, to secure my signature on any document needed
in connection with the actions specified in this paragraph, I hereby irrevocably
designate and appoint Company and its duly authorized officers and agents as my
agent and attorney in fact, which appointment is coupled with an interest, to
act for and on my behalf to execute, verify and file any such documents and to
do all other lawfully permitted acts to further the purposes of the preceding
paragraph with the same legal force and effect as if executed by me.  I hereby
waive and quitclaim to Company any and all claims, of any nature whatsoever,
which I now or may hereafter have for infringement of any Intellectual Property
Rights assigned under this Agreement to Company.

2.9Incorporation of Software Code.  I agree that I will not incorporate into any
Company software or otherwise deliver to Company any software code licensed
under the GNU General Public License or Lesser General Public License or any
other license that, by its terms, requires or conditions the use or distribution
of such code on the disclosure, licensing, or distribution of any source code
owned or licensed by Company except in strict compliance with Company’s policies
regarding the use of such software.

3.Records.  I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by
Company) of all Confidential Information developed by me and all Company
Inventions made by me during the period of my employment at Company, which
records will be available to and remain the sole property of Company at all
times.

4.Duty of Loyalty During Employment.  I agree that during the period of my
employment by Company, I will not, without Company’s express written consent,
directly or indirectly engage in any employment or business activity which is
directly or indirectly competitive with, or would otherwise conflict with, my
employment by Company.

5.No Solicitation of Employees, Consultants, Contractors, or Customers or
Potential Customers.  Except as modified by Section 10.3 below, I agree that
during the period of my employment and for the one year

period after the date my employment ends for any reason, including but not
limited to voluntary termination by me or involuntary termination by Company, I
will not, as an officer, director, employee, consultant, owner, partner, or in
any other capacity, either directly or through others, except on behalf of
Company:

5.1solicit, induce, encourage, or participate in soliciting, inducing or
encouraging any person known to me to be an employee, consultant, or independent
contractor of Company to terminate his or her relationship with Company, even if
I did not initiate the discussion or seek out the contact;

5.2solicit, induce, encourage, or participate in soliciting, inducing, or
encouraging any person known to me to be an employee,  consultant, or
independent contractor of Company to terminate his or her relationship with
Company to render services to me or any other person or entity that researches,
develops, markets, sells, performs or provides or is preparing to develop,
market, sell, perform or provide Conflicting Services (as defined below);

5.3hire, employ, or engage in a business venture with as partners or owners or
other joint capacity, or attempt to hire, employ, or engage in a business
venture as partners or owners or other joint capacity, with any person then
employed by Company or who has left the employment of Company within the
preceding three months to research, develop, market, sell, perform or provide
Conflicting Services;

5.4solicit, induce or attempt to induce any Customer or Potential Customer (as
defined below), to terminate, diminish, or materially alter in a manner harmful
to Company its relationship with Company;

5.5solicit or assist in the solicitation of any Customer or Potential Customer
to induce or attempt to induce such Customer or Potential Customer to  purchase
or contract for any Conflicting Services; or

5.6perform, provide or attempt to perform or provide any Conflicting Services
for a Customer or Potential Customer.

The parties agree that for purposes of this Agreement, a “Customer or Potential
Customer” is any person or entity who or which, at any time during the one year
period prior to my contact with such person or entity as described in Sections
5.4, 5.5 or 5.6 above if such contact occurs during my employment or, if such
contact occurs following the termination of my employment, during the one year
period prior to the date my employment with Company ends: (i) contracted for,
was billed for, or received from Company

Employee Confidential Information and Inventions Assignment Agreement

Page 4

--------------------------------------------------------------------------------

 



any product, service or process with which I worked directly or indirectly
during my employment by Company or about which I acquired Confidential
Information; or (ii) was in contact with me or in contact with any other
employee, owner, or agent of Company, of which contact I was or should have been
aware, concerning the sale or purchase of, or contract for, any product, service
or process with which I worked directly or indirectly during my employment with
Company or about which I acquired Confidential Information; or (iii) was
solicited by Company in an effort in which I was involved or of which I was
aware.

6.Non-Compete Provision.

6.1Except as modified by Section 10.3 below, unless I am classified as nonexempt
under the Fair Labor Standards Act, 29 U.S.C. 201-219, I agree that during the
period of my employment and for the one year period after the termination of my
employment relationship with the Company due to voluntary termination by me or
involuntary termination by the Company for Cause (defined below), I will not,
whether paid or not: (i) serve as a partner, principal, licensor, licensee,
employee, consultant, officer, director, manager, agent, affiliate,
representative, advisor, promoter, associate, investor, or otherwise for, (ii)
directly or indirectly, own, purchase, organize or take preparatory steps for
the organization of, or (iii) build, design, finance, acquire, lease, operate,
manage, control, invest in, work or consult for or otherwise join, participate
in or affiliate myself with, any business whose business, products or operations
are in any respect involved in Conflicting Services (defined below) anywhere in
the Restricted Territory (defined below).  Should I obtain other employment
during my employment with the Company or within 12 months immediately following
the termination of my relationship with the Company, I agree to provide written
notification to the Company as to the name and address of my new employer, the
position that I expect to hold, and a general description of my duties and
responsibilities, at least three business days prior to starting such
employment.

6.2The parties further agree that for purposes of this Agreement, “Conflicting
Services” means any business in which the Company is engaged, or in which the
Company has plans to be engaged, or any service that the Company provides or has
plans to provide.

6.3I agree that for purposes of this Agreement, “Restricted Territory” means the
geographic areas in which I provided services for the Company or had a

material presence or influence, during any time within the last two years prior
to the termination of my relationship with the Company.

6.4I agree that for purposes of this Agreement, “Cause” shall mean a termination
of my employment by the Company due to my misconduct or failure to meet the
Company’s performance expectations.

6.5The Company may elect to enforce the provisions of this Section 6 or waive
them at its sole discretion.  If the Company elects to enforce the provisions of
this Section, such election may be accomplished by the Company providing me with
written notice of its election to enforce: (A) on or before the last day of my
employment with the Company pursuant to an involuntary termination by the
Company for Cause, or (B) within 2 weeks after the Company’s receipt of written
notice from me of my resignation from employment. If the Company elects to
enforce the provisions of this Section 6 then the Company must either: (i)
accelerate the vesting of my Company stock options by 12 months (“Mutually
Agreed Upon Consideration”), or, in the event I do not have any Company stock
options, (ii) pay me continuing salary payments for one year following
termination of my employment at a rate equal to no less than 50% of  the highest
annualized base salary paid to me by the Company within the two years prior to
the termination of my relationship with the Company (“Garden Leave
Payments”).  Notwithstanding anything to the contrary above, the Company may
enforce the covenants in this Section 6 without providing the Garden Leave
Payments, if applicable, if it determines in good faith that I breached this
Section 6 or unlawfully misappropriated the Company’s physical or electronic
property.  For avoidance of doubt, the Company’s failure to timely elect to
enforce the provisions of this Section 6 shall be construed as its waiver of the
provisions of this Section 6.  For further avoidance of doubt, if the Company
does not elect to enforce, I am classified as nonexempt under the Fair Labor
Standards Act, 29 U.S.C. 201-219, or the Company is otherwise prohibited by law
or a court from enforcing, the provisions of this Section 6, I will not be
subject to the restrictions in this Section 6 nor will I be entitled to any
Mutually Agreed Upon Consideration or Garden Leave Payments.

6.6 I acknowledge that I have received increased severance benefits as set forth
in my Employment Agreement dated [date] from the Company in exchange for my
agreement to the restrictions in this Section 6.

Employee Confidential Information and Inventions Assignment Agreement

Page 5

--------------------------------------------------------------------------------

 

7.Reasonableness of Restrictions.  

7.1I agree that I have read this entire Agreement and understand it.  I
acknowledge that I have the right to consult with counsel prior to signing this
Agreement.  I further acknowledge that I will derive significant value from the
Company’s agreement to provide me with Company Confidential Information to
enable me to optimize the performance of my duties to the Company.  I further
acknowledge that my fulfillment of the obligations contained in this Agreement,
including, but not limited to, my obligation neither to disclose nor to use
Company Confidential Information other than for the Company’s exclusive benefit
and my obligations not to compete and not to solicit are necessary to protect
Company Confidential Information and, consequently, to preserve the value and
goodwill of the Company.  I agree that this Agreement does not prevent me from
earning a living or pursuing my career.  I agree that the restrictions contained
in this Agreement are reasonable, proper, and necessitated by Company’s
legitimate business interests.  I represent and agree that I am entering into
this Agreement freely and with knowledge of its contents with the intent to be
bound by the Agreement and the restrictions contained in it.

7.2In the event that a court finds this Agreement, or any of its restrictions,
to be ambiguous, unenforceable, or invalid, I and Company agree that the court
will read the Agreement as a whole and interpret the restriction(s) at issue to
be enforceable and valid to the maximum extent allowed by law.

7.3If the court declines to enforce this Agreement in the manner provided in
subsection 7.2, Company and I agree that this Agreement will be automatically
modified to provide Company with the maximum protection of its business
interests allowed by law and I agree to be bound by this Agreement as modified.

8.No Conflicting Agreement or Obligation.  I represent that my performance of
all the terms of this Agreement and as an employee of Company does not and will
not breach any agreement to keep in confidence information acquired by me in
confidence or in trust prior to my employment by Company.  I have not entered
into, and I agree I will not enter into, any agreement either written or oral in
conflict with this Agreement.

9.Return of Company Property. When I leave the employ of Company, I will deliver
to Company any and all drawings, notes, memoranda, specifications, devices,
formulas and documents, together with all copies thereof, and any other material
containing or disclosing any

Company Inventions, Third Party Information or Confidential Information of
Company.  I agree that I will not copy, delete, or alter any information
contained upon my Company computer or Company equipment before I return it to
Company.  In addition, if I have used any personal computer, server, or e-mail
system to receive, store, review, prepare or transmit any Company information,
including but not limited to, Confidential Information, I agree to provide
Company with a computer-useable copy of all such Confidential Information and
then permanently delete and expunge such Confidential Information from those
systems; and I agree to provide Company access to my system as reasonably
requested to verify that the necessary copying and/or deletion is completed.  I
further agree that any property situated on Company’s premises and owned by
Company, including disks and other storage media, filing cabinets or other work
areas, is subject to inspection by Company’s personnel at any time with or
without notice.  Prior to leaving, I will cooperate with Company in attending an
exit interview and completing and signing Company’s termination statement if
required to do so by Company.  

10.Legal and Equitable Remedies.

10.1I agree that it may be impossible to assess the damages caused by my
violation of this Agreement or any of its terms.  I agree that any threatened or
actual violation of this Agreement or any of its terms will constitute immediate
and irreparable injury to Company, and Company will have the right to enforce
this Agreement and any of its provisions by injunction, specific performance or
other equitable relief, without bond and without prejudice to any other rights
and remedies that Company may have for a breach or threatened breach of this
Agreement.

10.2I agree that if Company is successful in whole or in part in any legal or
equitable action against me under this Agreement, Company will be entitled to
payment of all costs, including reasonable attorney’s fees, from me.

10.3In the event Company determines that I have breached a fiduciary duty owed
to it or misappropriated the Company’s physical or electronic property, I agree
that the restrictions of Sections 5 and 6 will remain in effect for a period of
24 months after the termination of my relationship with the Company.

11.Notices.  Any notices required or permitted under this Agreement will be
given to Company at its headquarters location at the time notice is given,
labeled “Attention Chief Executive Officer,” and to me at my

Employee Confidential Information and Inventions Assignment Agreement

Page 6

--------------------------------------------------------------------------------

 



address as listed on Company payroll, or at such other address as Company or I
may designate by written notice to the other.  Notice will be effective upon
receipt or refusal of delivery.  If delivered by certified or registered mail,
notice will be considered to have been given five business days after it was
mailed, as evidenced by the postmark.  If delivered by courier or express mail
service, notice will be considered to have been given on the delivery date
reflected by the courier or express mail service receipt.

12.Publication of This Agreement to Subsequent Employer or Business Associates
of Employee.

12.1If I am offered employment or the opportunity to enter into any business
venture as owner, partner, consultant or other capacity while the restrictions
described in Sections 5 and 6 of this Agreement are in effect I agree to inform
my potential employer, partner, co-owner and/or others involved in managing the
business with which I have an opportunity to be associated of my obligations
under this Agreement and also agree to provide such person or persons with a
copy of this Agreement.

12.2I agree to inform Company of all employment and business ventures which I
enter into while the restrictions described in Sections 5 and 6 of this
Agreement are in effect and I also authorize Company to provide copies of this
Agreement to my employer, partner, co-owner and/or others involved in managing
the business with which I am employed or associated and to make such persons
aware of my obligations under this Agreement.

13.General Provisions.

13.1Governing Law; Consent to Personal Jurisdiction.  This Agreement will be
governed by and construed according to the laws of the Commonwealth of
Massachusetts as such laws are applied to agreements entered into and to be
performed entirely within Massachusetts between residents of Massachusetts.  I
hereby expressly consent to the personal jurisdiction and venue of the state and
federal courts located in Massachusetts for any lawsuit filed there against me
by Company arising from or related to this Agreement.

13.2Severability.  In case any one or more of the provisions, subsections, or
sentences contained in this Agreement will, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability will not affect the other provisions of this Agreement, and
this Agreement will be construed as if such invalid, illegal or unenforceable
provision had never been contained in this Agreement.  If moreover, any one or
more of the provisions contained in

this Agreement will for any reason be held to be excessively broad as to
duration, geographical scope, activity or subject, it will be construed by
limiting and reducing it, so as to be enforceable to the extent compatible with
the applicable law as it will then appear.

13.3Successors and Assigns.  This Agreement is for my benefit and the benefit of
Company, its successors, assigns, parent corporations, subsidiaries, affiliates,
and purchasers, and will be binding upon my heirs, executors, administrators and
other legal representatives.

13.4Survival.  This Agreement will survive the termination of my employment,
regardless of the reason, and the assignment of this Agreement by Company to any
successor in interest or other assignee.

13.5Employment At-Will.  I agree and understand that nothing in this Agreement
will change my at-will employment status or confer any right with respect to
continuation of employment by Company, nor will it interfere in any way with my
right or Company’s right to terminate my employment at any time, with or without
cause or advance notice.

13.6Waiver.  No waiver by Company of any breach of this Agreement will be a
waiver of any preceding or succeeding breach.  No waiver by Company of any right
under this Agreement will be construed as a waiver of any other right.  Company
will not be required to give notice to enforce strict adherence to all terms of
this Agreement.

13.7Export.  I agree not to export, reexport, or transfer, directly or
indirectly, any U.S. technical data acquired from Company or any products
utilizing such data, in violation of the United States export laws or
regulations.

13.8Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, Uniform Electronic Transactions Act or
other applicable law) or other transmission method and any counterpart so
delivered will be deemed to have been duly and validly delivered and be valid
and effective for all purposes.

13.9Advice of Counsel.  I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS

Employee Confidential Information and Inventions Assignment Agreement

Page 7

--------------------------------------------------------------------------------

 



AGREEMENT.  THIS AGREEMENT WILL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION OF THIS AGREEMENT.

13.10Entire Agreement.  The obligations pursuant to Sections 1 and 2 (except
Subsection 2.4 and Subsection 2.7(a)) of this Agreement will apply to any time
during which I was previously engaged, or am in the future engaged, by Company
as a consultant if no other agreement governs nondisclosure and assignment of

inventions during such period.  This Agreement is the final, complete and
exclusive agreement of the parties with respect to the subject matter of this
Agreement and supersedes and merges all prior discussions between us.  No
modification of or amendment to this Agreement will be effective unless in
writing and signed by the party to be charged.  Any subsequent change or changes
in my duties, salary or compensation will not affect the validity or scope of
this Agreement.

 

 

[signatures to follow on next page]

 

 

Employee Confidential Information and Inventions Assignment Agreement

Page 8

--------------------------------------------------------------------------------

 

 

Employee Confidential Information and Inventions Assignment Agreement

Signature Page

--------------------------------------------------------------------------------

 

This Agreement will be effective as of 10 days after I sign the sign the
Agreement.

 

EMPLOYEE:

 

I have read this agreement carefully and understand its terms.  I have
completely filled out Exhibit A to this Agreement.

 

 

 

(Signature)

 

 

Name

 

 

Date

 

 

Email

 

 

COMPANY:

 

Accepted and agreed

 

PROTEOSTASIS THERAPEUTICS, INC.

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

Email:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee Confidential Information and Inventions Assignment Agreement

Page 2

--------------------------------------------------------------------------------

 

 

Exhibit A

Excluded Inventions

TO:

Proteostasis Therapeutics, Inc.

FROM:

 

DATE:

 

 

1.Excluded Inventions Disclosure.  Except as listed in Section 2 below, the
following is a complete list of all Excluded Inventions:

☐No Excluded Inventions.

☐See below:

 

 

 

 

 

 

 

☐Additional sheets attached.

2.Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to the Excluded Inventions generally listed
below, the intellectual property rights and duty of confidentiality with respect
to which I owe to the following party(ies):

 

Excluded Invention

 

Party(ies)

 

Relationship

1.

 

 

 

 

 

2.

 

 

 

 

 

3.

 

 

 

 

 

 

☐Additional sheets attached.

 

 

 

Employee Confidential Information and Inventions Assignment Agreement

Page 3

--------------------------------------------------------------------------------

 

Exhibit B

[Date]

[Name]

[Address]

Re:Separation Agreement

Dear [First Name]:

This letter sets forth the substance of the separation agreement (the
“Agreement”) which Proteostasis Therapeutics, Inc.  (the “Company”) is offering
to you to aid in your employment transition.

1.Separation.  Your last day of work with the Company and your employment
termination date will be [Date] (the “Separation Date”).

2.Accrued Salary and Vacation. On the Separation Date, the Company will pay you
all accrued salary and all accrued and unused vacation earned through the
Separation Date, subject to standard payroll deductions and withholdings. You
will receive these payments regardless of whether or not you sign this
Agreement.

3.Severance Benefits.  Although the Company has no policy or practice requiring
the payment of severance benefits, if you execute and do not revoke this
Agreement, the Company will provide you with  Severance Benefits pursuant to the
terms of your [month, date, year] Employment Agreement.  

The Company is offering severance to you in reliance on Treasury Regulation
Section 1.409A-1(b)(9) and the short term deferral exemption in Treasury
Regulation Section 1.409A-1(b)(4).  Any payments made in reliance on Treasury
Regulation Section 1.409A-1(b)(4) will be made not later than March 15,
20__.  For purposes of Code Section 409A, your right to receive any installment
payments under this letter (whether severance payments, reimbursements or
otherwise) shall be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder shall at all times be
considered a separate and distinct payment.

4.Benefit Plans.

If you are currently participating in the Company’s group health insurance
plans, your participation as an employee will end on [the Separation Date] or
[the last day of the month in which separation occurs]. Thereafter, to the
extent provided by the federal COBRA law or, if applicable, state insurance
laws, and by the Company’s current group health insurance policies, you will be
eligible to continue your group health insurance benefits at your own
expense.  Later, you may be able to convert to an individual policy through the
provider of the Company’s health insurance, if you wish.

 

--------------------------------------------------------------------------------

[Name]

[Date]

 

Deductions for the 401(k) Plan will end with your last regular paycheck.  You
will receive information by mail concerning 401(k) plan rollover procedures
should you be a participant in this program.

You may be eligible for unemployment insurance (“UI”) benefits after the
Separation Date.  The Massachusetts Department of Unemployment Assistance, not
the Company, will determine your eligibility for such benefits.  

5.Stock Options.  You were granted an option to purchase ________ shares of the
Company’s common stock, pursuant to the Proteostasis Therapeutics, Inc. 2008
Equity Incentive Plan (the “2008 Plan”) and/or the 2016 Stock Option and
Incentive Plan (the “2016 Plan”) (together the “Plans”).  Your rights to
exercise your options as to any vested shares will be as set forth in the Plan
and your Amended and Restated Employment Agreement dated [insert date].  

6.Other Compensation or Benefits.  You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance or benefits after the Separation Date.

7.Expense Reimbursements.  If you have been issued any Company credit or calling
cards, the Company will cancel these card(s) effective ____________, 20__.  You
agree that, within ten (10) days of the Separation Date, you will submit your
final documented expense reimbursement statement reflecting all business
expenses you incurred through the Separation Date, if any, for which you seek
reimbursement.  The Company will reimburse you for reasonable business expenses
pursuant to its regular business practice.

8.Return of Company Property.  By the Separation Date, you agree to return to
the Company all Company documents (and all copies thereof) and other Company
property that you have had in your possession at any time, including, but not
limited to, Company files, notes, drawings, records, business plans and
forecasts, financial information, specifications, computer-recorded information,
tangible property (including, but not limited to, computers), credit cards,
entry cards, identification badges and keys; and, any materials of any kind that
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof).  Please coordinate return of Company property
with [name/title].  You are required to provide the Company with the Company
laptop computer in your possession immediately. If you do so, and the Company
finds that Company files stored on the computer are intact, the Company will
return the computer to you within ten (10) days and allow you to keep
it.  Receipt of the severance benefits described in Section 3 of this Agreement
is expressly conditioned upon return of all Company Property.

9.Confidential Information and Post-Termination Obligations.  Both during and
after your employment you acknowledge your continuing obligations under your
Confidential Information and Inventions Assignment Agreement (“CIIA”), not to
use or disclose any confidential or proprietary information of the Company and
to refrain from certain solicitation and competitive activities. A copy of your
CIIA is attached hereto as Exhibit 1.  If you have any doubts as to the scope of
the restrictions in your agreement, you should contact [name/title] immediately
to assess your compliance.  As you know, the Company will enforce its contract
rights.  Please familiarize yourself with the enclosed agreement which you
signed. Confidential information that

 

--------------------------------------------------------------------------------

[Name]

[Date]

 

is also a “trade secret,” as defined by law, may be disclosed (A) if it is made
(i) in confidence to a federal, state, or local government official, either
directly or indirectly, or to an attorney and (ii) solely for the purpose of
reporting or investigating a suspected violation of law; or (B) is made in a
complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. In addition, in the event that you file a lawsuit for
retaliation by the Company for reporting a suspected violation of law, you may
disclose the trade secret to your attorney and use the trade secret information
in the court proceeding, if you: (A) file any document containing the trade
secret under seal; and (B) do not disclose the trade secret, except pursuant to
court order.

10. Non-Compete. In exchange for the payments and other consideration under this
Agreement, to which you would not otherwise be entitled, you agree that during
the one year period after the Separation Date, you will not, whether paid or
not: (i) serve as a partner, principal, licensor, licensee, employee,
consultant, officer, director, manager, agent, affiliate, representative,
advisor, promoter, associate, investor, or otherwise for, (ii) directly or
indirectly, own, purchase, organize or take preparatory steps for the
organization of, or (iii) build, design, finance, acquire, lease, operate,
manage, control, invest in, work or consult for or otherwise join, participate
in or affiliate yourself with, any business whose business, products or
operations are in any respect involved in Conflicting Services (defined below)
anywhere in the Restricted Territory (defined below).  Should you obtain other
employment within 12 months immediately following the Separation Date, you agree
to provide written notification to the Company as to the name and address of
your new employer, the position that you expect to hold, and a general
description of your duties and responsibilities, at least three business days
prior to starting such employment.

a)The parties agree that for purposes of this Agreement, “Conflicting Services”
means any business in which the Company is engaged, or in which the Company has
plans to be engaged, or any service that the Company provides or has plans to
provide.

b)The parties further agree that for purposes of this Agreement, “Restricted
Territory” means the geographic areas in which you provided services for the
Company or had a material presence or influence, during any time within the last
two years prior to the Separation Date.

11.Confidentiality.  The provisions of this Agreement will be held in strictest
confidence by you and will not be publicized or disclosed in any manner
whatsoever; provided, however, that:  (a) you may disclose this Agreement to
your immediate family; (b) you may disclose this Agreement in confidence to your
attorney, accountant, auditor, tax preparer, and financial advisor; and (c) you
may disclose this Agreement insofar as such disclosure may be required by law.
Notwithstanding the foregoing, nothing in this Agreement shall limit your right
to voluntarily communicate with the Equal Employment Opportunity Commission,
United States Department of Labor, the National Labor Relations Board, the
Securities and Exchange Commission, other federal government agency or similar
state or local agency or to discuss the terms and conditions of your employment
with others to the extent expressly permitted by Section 7 of the National Labor
Relations Act.

12.Non-Disparagement.  You agree not to disparage the Company, and the Company’s
attorneys, directors, managers, partners, employees, agents and affiliates, in
any manner likely to be harmful to them or their business, business reputation
or personal reputation; provided that you may respond accurately and fully to
any question, inquiry or request for information when required

 

--------------------------------------------------------------------------------

[Name]

[Date]

 

by legal process.  Notwithstanding the foregoing, nothing in this Agreement
shall limit your right to voluntarily communicate with the Equal Employment
Opportunity Commission, United States Department of Labor, the National Labor
Relations Board, the Securities and Exchange Commission, other federal
government agency or similar state or local agency or to discuss the terms and
conditions of your employment with others to the extent expressly permitted by
Section 7 of the National Labor Relations Act.

13.Cooperation after Termination. During the time that you are receiving
payments under this Agreement, you agree to cooperate fully with the Company in
all matters relating to the transition of your work and responsibilities on
behalf of the Company, including, but not limited to, any present, prior or
subsequent relationships and the orderly transfer of any such work and
institutional knowledge to such other persons as may be designated by the
Company, by making yourself reasonably available during regular business hours.

14.Release.  In exchange for the payments and other consideration under this
Agreement, to which you would not otherwise be entitled, and except as otherwise
set forth in this Agreement, you, on behalf of yourself and, to the extent
permitted by law, on behalf of your spouse, heirs, executors, administrators,
assigns, insurers, attorneys and other persons or entities, acting or purporting
to act on your behalf (collectively, the “Employee Parties”), hereby generally
and completely release, acquit and forever discharge the Company, its parents
and subsidiaries, and its and their officers, directors, managers, partners,
agents, representatives, employees, attorneys, shareholders, predecessors,
successors, assigns, insurers and affiliates (the “Company Parties”) of and from
any and all claims, liabilities, demands, contentions, actions, causes of
action, suits, costs, expenses, attorneys’ fees, damages, indemnities, debts,
judgments, levies, executions and obligations of every kind and nature, in law,
equity, or otherwise, both known and unknown, suspected and unsuspected,
disclosed and undisclosed, arising out of or in any way related to agreements,
events, acts or conduct at any time prior to and including the execution date of
this Agreement, including but not limited to:  all such claims and demands
directly or indirectly arising out of or in any way connected with your
employment with the Company or the termination of that employment; claims or
demands related to salary, bonuses, commissions, stock, stock options, or any
other ownership interests in the Company, vacation pay, fringe benefits, expense
reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law, statute, or cause of action; tort
law; or contract law (individually a “Claim” and collectively “Claims”).  The
Claims you are releasing and waiving in this Agreement include, but are not
limited to, any and all Claims that any of the Company Parties:

 

•

has violated its personnel policies, handbooks, contracts of employment, or
covenants of good faith and fair dealing;

 

•

has discriminated against you on the basis of age, race, color, sex (including
sexual harassment), national origin, ancestry, disability, religion, sexual
orientation, marital status, parental status, source of income, entitlement to
benefits, any union activities or other protected category in violation of any
local, state or federal law, constitution, ordinance, or regulation, including
but not limited to: Title VII of the Civil Rights Act of 1964, the Civil Rights
Act of 1866 (42 U.S.C. 1981), the Civil Rights Act of 1991, the Genetic
Information Nondiscrimination Act, Executive Order 11246, which prohibit
discrimination

 

--------------------------------------------------------------------------------

[Name]

[Date]

 

 

based on race, color, national origin, religion, or sex; the Americans with
Disabilities Act and Sections 503 and 504 of the Rehabilitation Act of 1973,
which prohibit discrimination against  the disabled, the Age Discrimination in
Employment Act (ADEA), which prohibits discrimination based on age, the Older
Workers Benefit Protection Act, the National Labor Relations Act, the Lily
Ledbetter Fair Pay Act, the anti-retaliation provisions of the Sarbanes-Oxley
Act, or any other federal or state law regarding whistleblower retaliation; the
Massachusetts Fair Employment Practices Act (M.G.L. c. 151B), the Massachusetts
Equal Rights Act, the Massachusetts Equal Pay Act, the Massachusetts Privacy
Statute, the Massachusetts Sick Leave Law, the Massachusetts Civil Rights Act,
all as amended, and any and all other federal, state or local laws, rules,
regulations, constitutions, ordinances or public policies, whether known or
unknown, prohibiting employment discrimination;

 

•

has violated any employment statutes, such as the WARN Act, which requires that
advance notice be given of certain workforce reductions; the Employee Retirement
Income Security Act of 1974 (ERISA) which, among other things, protects employee
benefits; the Fair Labor Standards Act of 1938, which regulates wage and hour
matters; the National Labor Relations Act, which protects forms of concerted
activity; the Family and Medical Leave Act of 1993, which requires employers to
provide leaves of absence under certain circumstances; the Fair Credit Reporting
Act, the Employee Polygraph Protection Act, the Massachusetts Payment of Wages
Act (M.G.L. c. 149 sections 148 and 150), the Massachusetts Overtime regulations
(M.G.L. c. 151 sections 1A and 1B), the Massachusetts Meal Break regulations
(M.G.L. c. 149 sections 100 and 101), all as amended, and any and all other
federal, state or local laws, rules, regulations, constitutions, ordinances or
public policies, whether known or unknown relating to employment laws, such as
veterans’ reemployment rights laws;

 

•

has violated any other laws, such as federal, state, or local laws providing
workers’ compensation benefits, restricting an employer’s right to terminate
employees, or otherwise regulating employment; any federal, state or local law
enforcing express or implied employment contracts or requiring an employer to
deal with employees fairly or in good faith; any other federal, state or local
laws providing recourse for alleged wrongful discharge, retaliatory discharge,
negligent hiring, retention, or supervision, physical or personal injury,
emotional distress, assault, battery, false imprisonment, fraud, negligent
misrepresentation, defamation, intentional or negligent infliction of emotional
distress and/or mental anguish, intentional interference with contract,
negligence, detrimental reliance, loss of consortium to you or any member of
your family, whistleblowing, and similar or related claims.

Notwithstanding the foregoing, other than events expressly contemplated by this
Agreement you do not waive or release rights or Claims that may arise from
events that occur after the date this waiver is executed or your right to
enforce this Agreement and you are not releasing any right of indemnification
you may have for any liabilities arising from your actions within the course and

 

--------------------------------------------------------------------------------

[Name]

[Date]

 

scope of your employment with the Company {or within the course and scope of
your role as a member of the Board of Directors and/or officer of the
Company}].  Also excluded from this Agreement are any Claims which cannot be
waived by law, including, without limitation, any rights you may have under
applicable workers’ compensation laws and your right, if applicable, to file or
participate in an investigative proceeding of any federal, state or local
governmental agency. Nothing in this Agreement shall prevent you from filing,
cooperating with, or participating in any proceeding or investigation before the
Equal Employment Opportunity Commission, United States Department of Labor, the
National Labor Relations Board, the Occupational Safety and Health
Administration, the Securities and Exchange Commission or any other federal
government agency, or similar state or local agency (“Government Agencies”), or
exercising any rights pursuant to Section 7 of the National Labor Relations
Act.  You further understand this Agreement does not limit your ability to
voluntarily communicate with any Government Agencies or otherwise participate in
any investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company.  While this Agreement does not limit your right to receive an award for
information provided to the Securities and Exchange Commission, you understand
and agree that, you are otherwise waiving, to the fullest extent permitted by
law, any and all rights you may have to individual relief based on any Claims
that you have released and any rights you have waived by signing this
Agreement.  If any Claim is not subject to release, to the extent permitted by
law, you waive any right or ability to be a class or collective action
representative or to otherwise participate in any putative or certified class,
collective or multi-party action or proceeding based on such a Claim in which
any of the Company Parties is a party.  This Agreement does not abrogate your
existing rights under any Company benefit plan or any plan or agreement related
to equity ownership in the Company; however, it does waive, release and forever
discharge Claims existing as of the date you execute this Agreement pursuant to
any such plan or agreement.

15.Your Acknowledgments and Affirmations/ Effective Date of Agreement.  You
acknowledge that you are knowingly and voluntarily waiving and releasing any and
all rights you may have under the ADEA, as amended.  You also acknowledge and
agree that (i) the consideration given to you in exchange for the waiver and
release in this Agreement is in addition to anything of value to which you were
already entitled, and (ii) that you have been paid for all time worked, have
received all the leave, leaves of absence and leave benefits and protections for
which you are eligible, and have not suffered any on-the-job injury for which
you have not already filed a Claim. You affirm that all of the decisions of the
Company Parties regarding your pay and benefits through the date of your
execution of this Agreement were not discriminatory based on age, disability,
race, color, sex, religion, national origin or any other classification
protected by law.  You affirm that you have not filed or caused to be filed, and
are not presently a party to, a Claim against any of the Company Parties.  You
further affirm that you have no known workplace injuries or occupational
diseases.  You acknowledge and affirm that you have not been retaliated against
for reporting any allegation of corporate fraud or other wrongdoing by any of
the Company Parties, or for exercising any rights protected by law, including
any rights protected by the Fair Labor Standards Act, the Family Medical Leave
Act or any related statute or local leave or disability accommodation laws, or
any applicable state workers’ compensation law. You further acknowledge and
affirm that you have been advised by this writing that:  (a) your waiver and
release do not apply to any rights or Claims that may arise after the execution
date of this

 

--------------------------------------------------------------------------------

[Name]

[Date]

 

Agreement; (b) you have been advised hereby that you have the right to consult
with an attorney prior to executing this Agreement; (c) you have been given
twenty-one (21) days to consider this Agreement (although you may choose to
voluntarily execute this Agreement earlier and if you do you will sign the
Consideration Period waiver below); (d) you have seven (7) days following your
execution of this Agreement to revoke this Agreement; and (e) this Agreement
shall not be effective until the date upon which the revocation period has
expired unexercised (the "Effective Date"), which shall be the eighth day after
this Agreement is executed by you.

16.No Admission. This Agreement does not constitute an admission by the Company
of any wrongful action or violation of any federal, state, or local statute, or
common law rights, including those relating to the provisions of any law or
statute concerning employment actions, or of any other possible or claimed
violation of law or rights.

17.Breach. You agree that upon any breach of this Agreement you will forfeit all
amounts paid or owing to you under this Agreement.  Further, you acknowledge
that it may be impossible to assess the damages caused by your violation of the
terms of Sections 8, 9, 10 and 11 of this Agreement and further agree that any
threatened or actual violation or breach of those Sections of this Agreement
will constitute immediate and irreparable injury to the Company.  You therefore
agree that any such breach of this Agreement is a material breach of this
Agreement, and, in addition to any and all other damages and remedies available
to the Company upon your breach of this Agreement, the Company shall be entitled
to an injunction to prevent you from violating or breaching this Agreement.  You
agree that if the Company is successful in whole or part in any legal or
equitable action against you under this Agreement, you agree to pay all of the
costs, including reasonable attorneys’ fees, incurred by the Company in
enforcing the terms of this Agreement.

18.Miscellaneous.  This Agreement including Exhibit 1, constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to this subject matter.  It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations.  This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company.  This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns.  If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable.  This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the Commonwealth of
Massachusetts as applied to contracts made and to be performed entirely within
Massachusetts.

19.To ensure the rapid and economical resolution of disputes that may arise in
connection with your employment with the Company, you and the Company agree that
any and all disputes, claims, or causes of action, in law or equity, including
but not limited to statutory claims (including, but not limited to, the
Massachusetts Fair Employment Practices Act, Mass. Gen. Laws ch.151B and the
Massachusetts Wage Act, Mass. Gen. Laws ch. 149), arising from or relating to
the enforcement, breach, performance, or interpretation of this Agreement, your
employment with the Company, or the termination of your employment, shall be
resolved, to the fullest extent

 

--------------------------------------------------------------------------------

[Name]

[Date]

 

permitted by law, by final, binding and confidential arbitration conducted by
JAMS or its successor, under JAMS’ then applicable rules and procedures for
employment disputes (available upon request and also currently available at
http://www.jamsadr.com/rules-employment-arbitration/). You acknowledge that by
agreeing to this arbitration procedure, both you and the Company waive the right
to resolve any such dispute through a trial by jury or judge or administrative
proceeding. You will have the right to be represented by legal counsel at any
arbitration proceeding. The arbitrator shall: (a) have the authority to compel
adequate discovery for the resolution of the dispute and to award such relief as
would otherwise be permitted by law; and (b) issue a written statement signed by
the arbitrator regarding the disposition of each claim and the relief, if any,
awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based. The arbitrator
shall be authorized to award all relief that you or the Company would be
entitled to seek in a court of law. The Company shall pay all JAMS arbitration
fees in excess of the administrative fees that you would be required to pay if
the dispute were decided in a court of law. Nothing in this letter agreement is
intended to prevent either you or the Company from obtaining injunctive relief
in court to prevent irreparable harm pending the conclusion of any such
arbitration.

If this Agreement is acceptable to you, please sign below and return the
original to me on or after your Separation Date, but no later than the date that
is twenty-one (21) days after you receive this Agreement.  This offer will
expire if we have not received your executed copy by that date.

I wish you good luck in your future endeavors.

Sincerely,

Proteostasis Therapeutics, Inc.

By:  ____________________________________

[Name]

[Title]

Agreed to and Accepted:

________________________________________

[Name]

Exhibit 1 –Employee Confidential Information and Inventions Assignment Agreement

 

 

 

 

--------------------------------------------------------------------------------

[Name]

[Date]

 

CONSIDERATION PERIOD

I, ____________________, understand that I have the right to take at least 21
days to consider whether to sign this Agreement, which I received on ___________
__, 20__.  If I elect to sign this Agreement before 21 days have passed, I
understand I am to sign and date below this paragraph to confirm that I
knowingly and voluntarily agree to waive the 21-day consideration period.

Agreed:

 

Signature

__________________________________________

Date

 

 

--------------------------------------------------------------------------------

[Name]

[Date]

 

 

Exhibit 1

Employee Confidential Information and Inventions Assignment Agreement

 

 

 

 

 